Allowable Subject Matter
Claims 1-3, and 6-21 are allowed.

                                                 Reasons for Allowance
The following is an examiner’s reasons for allowance:
Bailey and Sauer, taken alone or in combination, fail to disclose or reasonably suggest: a combination of elements as claimed in independent claims 1, 12, and 13 for acquiring, using a first camera targeted on the medical workspace, instrument position data describing a spatial position of the at least one medical instrument with respect to the first camera;
acquiring, using a second camera and at least one optical tracking marker that is adapted to be recognized by the second camera, camera position data describing a spatial position of the first camera with respect to the anatomical structure;
determining, using a computer and based on the instrument position data acquired using the first camera and the camera position data acquired using the second camera and the at least one optical tracking marker, tracking data describing the spatial position of the at least one medical instrument with respect to the anatomical structure;
tracking the spatial position of the at least one medical instrument within the medical workspace using the tracking data,
wherein,
the second camera is rigidly coupled to the first camera, and the at least one optical tracking marker is rigidly coupled to the anatomical structure, or
the second camera is rigidly coupled to the anatomical structure, and the at least one optical tracking marker is rigidly coupled to the first camera.

1-3, and 6-21 either taken alone or in combination with other art of record. Therefore, claims 1-3, and 6-21 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423